Citation Nr: 1611126	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a disability rating in excess of 50 percent for service connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim to reopen the issue of entitlement to service connection for a low back disability, and claims for entitlement to a disability rating in excess of 50 percent for PTSD and for a TDIU.  Jurisdiction was subsequently transferred to the Atlanta RO. 

A hearing was held on March 7, 2013, by means of video conferencing equipment with the appellant in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In an April 2014 decision, the Board reopened the claim for entitlement to service connection for a low back disorder, on the basis of receipt of new and material evidence, and remanded the reopened claim, in addition to the claims for entitlement to an increased rating for PTSD and a TDIU, for further development.  That development was completed, and the case was returned to the Board for appellate review.



The issues of entitlement to a disability rating in excess of 50 percent for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a February 2016 written submission, the Veteran's attorney adequately requested withdrawal of the Veteran's appeal of the denial of service connection for a low back disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2015).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the AOJ.  Thereafter, it is not effective until received by the Board.  

In February 2016, the Veteran's attorney submitted correspondence stating that, "the [V]eteran wishes to drop pursuit of service connection for his back condition."  The request was in writing, was signed by the Veteran's authorized representative, and included the Veteran's VA file number.  The withdrawal was thus made in the appropriate form as per 38 C.F.R. § 20.204.  Additionally, the Board received the request prior to the issuance of a final decision.

The Board thus finds that the Veteran intentionally withdrew his appeal for service connection for a low back disorder, and the content and form of his request for withdrawal met the requirements of § 20.204(b).  The filing, then, effectively withdrew the relevant Notice of Disagreement and Substantive Appeal, and accordingly, the Board finds that no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  The Board, therefore, does not have jurisdiction over the appeal of this claim, and it must be dismissed.


ORDER

The appeal of the claim for service connection for a low back disorder is dismissed.


REMAND

Reasons for remand:  To provide the Veteran with adequate VA examination and medical opinion; to request clarification from the Veteran; to adjudicate an intertwined issue; and to ensure compliance with prior remand directives.

Pursuant to the Board's April 2014 remand directive, the Veteran was scheduled for a VA psychological and physical examination, in November 2014.  

For the mental health portion of the examination, the November 2014 examiner stated that the Veteran had a diagnosis of PTSD but no other mental disorder diagnoses that conformed to the DSM-IV or DSM-V.  The examiner opined that the Veteran's level of occupational and social impairment with regard to his mental diagnosis was "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Under the PTSD diagnostic criteria, the examiner marked that the following symptoms were present: recurrent, involuntary, and intrusive distressing memories of the traumatic events; recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic events; avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts or feelings about or closely associated with the traumatic events; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; sleep disturbance.  In contrast, under the section of the examination report identifying symptoms of the PTSD, the examiner only marked depressed mood, anxiety, and chronic sleep impairment, while not marking anything relating to difficulties with work or social relationships or memory.  Additionally, while indicating that the Veteran did not have any other symptoms attributable to PTSD and other mental disorders, under the remarks section, she wrote that "currently, the condition of PTSD only impacts [the Veteran's] social functioning in that he tends to be more irritable, likely due to poor quality sleep, the latter of which may be due to PTSD or other sleep-related condition."  Further, under the individual unemployability statement, the examiner stated that the Veteran's service connected PTSD resulted in him having difficulty attending to, or becoming easily distracted from, the task at hand.  Concentration difficulties had not been noted anywhere in the portion of the examination report discussing the severity of the Veteran's PTSD.  As a remark to the individual unemployability statement, the examiner stated that the Veteran had "only mild attention/concentration deficits" resulting from his PTSD, and that "[h]is irritability, though recently increased per his report, did not prevent him post-military from working gainfully in a self-employed capacity where he supervised others."         

When VA undertakes to provide a VA medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As an initial matter, although the November 2014 examination report documents the examiner's conclusions as to the Veteran's symptoms and functional impairment, it does not provide the evidence upon which such conclusions were based.  For example, the examiner stated a conclusion that the Veteran had only mild attention and concentration difficulties, but recorded no statements from the Veteran, results of testing, or citations to other evidence of record that would demonstrate examples of such difficulties.  As such, the conclusions as to the severity and symptoms experienced by the Veteran are purely conclusory in nature, and are of little assistance to the Board in ascertaining the Veteran's current level of impairment due to his PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  On remand, an additional examination should be conducted and report completed which fully documents the Veteran's reported symptoms, and which states an opinion, with supportive rationale, as to the level of impairment caused by the service-connected PTSD.  

As an additional matter, the Board's April 2014 Remand directed that the examiner provide a statement as to the course/progression of the severity of the Veteran's PTSD symptoms and impairment, from August 2007 to the present.  No such opinion was provided.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The evidence of record is unclear as to when the Veteran ceased working, either on a part-time or full-time basis.  On his May 2010 VA Form 9, the Veteran wrote that he had to close his business in April 2010 because he was unable to be mentally and physically present at the workplace to avoid financial troubles, and had to close his business, resulting in his unemployment.  VA mental health treatment records from May 2012 and September 2012 stated that the Veteran reported that he "continues to work fulltime in his own business to support [his] family," and "continues to work due to need of the income," respectively.  Finally, the November 2014 VA examination states that the Veteran was self-employed, with 6 employees, but that he retired in 2013.  As there remains some confusion as to the Veteran's occupational status at various points during the appeal period (working part-time or full-time, unemployed/retired or continuing to work, etc...), on remand, the AOJ should contact the Veteran to request clarification and further detail regarding his state of employment throughout the appeal period, both with regard to any full-time or part-time employment (self-employment or otherwise).  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the claims are being remanded for further development, and the most recent VA treatment record dates from September 2012, on remand, the AOJ should also take steps to associate any outstanding VA treatment records with the file.  

Finally, as the Veteran's only service-connected disability is PTSD, currently evaluated as 50 percent disabling, whether he meets the schedular numeric criteria for a potential award of TDIU is dependent on the outcome of his appeal for an increased rating.  As that appeal is being remanded for further development, the issue of entitlement to a TDIU must also be remanded for adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the claims are REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from September 2012 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Contact the Veteran and request clarification as to his employment status during the claims period.  This should include clarification as to when he ceased working, as well as during what dates he held full-time and/or part-time employment, providing information as to his employer(s) (if not self-employed) and his gross incomes during such times.

3.  Thereafter, schedule the Veteran for a VA examination with a qualified medical professional who has not yet provided an opinion regarding this issue, to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  It is requested that the examiner review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders, and should fully describe the functional effects of the Veteran's service-connected mental health condition, including its effects on occupational functioning and daily activities. 

In addition to assessing the Veteran's current psychiatric status and symptomatology, the VA examiner is requested to review the medical and lay evidence of record and, to the extent feasible, provide a medical opinion as to the evolving nature and severity of the Veteran's service-connected PTSD since the December 2007 examination.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completion of the above, review the examination report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

5.  Thereafter, conduct any additional development deemed necessary, then readjudicate the claims for entitlement to a disability rating in excess of 50 percent for PTSD and entitlement to a TDIU in light of all additional evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


